UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 11-1665


MATTHEW A. TOMPULIS,

                  Plaintiff - Appellant,

           v.

HSBC FINANCE CORPORATION,

                  Defendant – Appellee,

           and

HSBC;   HSBC    CONSUMER   LENDING;   HSBC   NORTH   AMERICA   HOLDING,
INC.,

                  Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00629-RAJ-DEM)


Submitted:     October 18, 2011               Decided:   December 15, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matthew A. Tompulis, Appellant Pro Se. William McCardell Furr,
Bryan C. R. Skeen, WILLCOX & SAVAGE, PC, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Matthew    A.    Tompulis       appeals     the   district      court’s

orders      setting   aside     the   entry     of   default     against     HSBC   and

granting Appellee’s motion to dismiss.                     We have reviewed the

record and find no reversible error. ∗                 Accordingly, we deny leave

to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court.                     Tompulis v. HSBC Fin.

Corp., No. 2:08-cv-00629-RAJ-DEM (E.D. Va. Dec. 9, 2009, & May

23, 2011).        We dispense with oral argument because the facts and

legal       contentions   are    adequately      presented       in   the    materials

before      the   court   and   argument       would     not   aid    the   decisional

process.



                                                                             DISMISSED




        ∗
       To the extent that Tompulis’s submissions on appeal are
also construed to challenge the district court’s denial of
Tompulis’s motion for default judgment against HSBC, we likewise
discern no reversible error.



                                           2